Exhibit 10.2

 

Notice of Grant of

 

Cephalon, Inc.

Non-Qualified Stock Option

 

41 Moores Road

 

 

Frazer, PA 19355

 

 

 

Grantee Name & Address

 

 

 

 

 

 

 

Plan:                   2004 Equity Compensation Plan

 

Effective as of XX/XX/XXXX (“Date of Grant”), you have been granted a
Non-Qualified Stock Option (“Option”) to purchase XXXX shares of the common
stock of Cephalon, Inc. (“Shares”) under the Cephalon, Inc. 2004 Equity
Compensation Plan (the “Plan”) at an exercise price of $XX.XX per Share.

 

Unless otherwise provided in the corresponding Grant Agreement or the Plan, the
Option shall become exercisable according to the following schedule, provided
you are employed by Cephalon, Inc. (“Company”) or a subsidiary of the Company,
on the applicable Exercisability Date:

 

Exercisability Date

 

Portion of Option Exercisable 
on or after Exercisability Date

 

First Anniversary of the Date of Grant

 

25

%

Second Anniversary of the Date of Grant

 

25

%

Third Anniversary of the Date of Grant

 

25

%

Fourth Anniversary of the Date of Grant

 

25

%

 

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option.  If the foregoing schedule would produce
fractional Shares, the number of Shares for which the Option becomes exercisable
shall round down to the nearest whole Share.  The Option shall become fully
exercisable on the Fourth Anniversary of the Date of Grant, provided you are
employed by the Company or a subsidiary of the Company on such date.

 

The Option will have a term of ten years from the Date of Grant and, therefore,
will remain exercisable until xx/xx/xxxx unless terminated on an earlier date as
set forth in the Grant Agreement or the Plan.

 

To accept this Option and acknowledge your agreement to the terms and conditions
of the Option, you must click on the “Accept” box below.

 

By accepting this Option, you accept the Option described in this Notice of
Grant of Non-Qualified Stock Option and the corresponding Grant Agreement and
the Plan, and agree to be bound by the terms and conditions of this Notice of
Grant of Non-Qualified Stock Option and the Grant Agreement and the Plan, each
of which is made part of this Notice of Grant of Non-Qualified Stock Option.  By
accepting this Option, you also agree that all of the decisions and
determinations of the Committee (as defined in the Plan) and the Company’s Board
of Directors, as applicable, with respect to this Option are final and binding.

 

In addition, by accepting this Option you hereby certify to the following:

·                  I have read and understand the Company’s Policy Statement on
Securities Traded by Cephalon Personnel (updated July 2008) (the “Policy
Statement”) and have retained a copy for my records.  I also understand that
Todd Longsworth, Senior Counsel, is available to answer any questions regarding
the Policy Statement.

·                  Since the date of my last certification (or for new
employees, since the date I became an employee of the Company or a subsidiary),
I have complied with the Policy Statement.

·                  I will continue to comply with the Policy Statement for as
long as I am subject to it.

 

--------------------------------------------------------------------------------


 

GRANT AGREEMENT

 

THIS GRANT AGREEMENT (the”Agreement”) sets forth the terms and conditions of the
non-qualified stock option that has been granted to you pursuant to the
corresponding Notice of Grant of Non-Qualified Stock Option (the “Notice”)
effective as of the Date of Grant (as defined in the Notice).

 

1.                                     Grant of Option.

 

Subject to the terms and conditions set forth in the Notice, this Agreement and
the Cephalon, Inc. 2004 Equity Compensation Plan (the “Plan”), Cephalon, Inc.
(the “Company”) has granted to you, as of the Date of Grant, a non-qualified
stock option (the “Option”) to purchase the number of shares of common stock of
the Company as listed in the Notice (the “Shares”) at the exercise price per
Share (the “Exercise Price”) set forth in the Notice.  This Option will become
exercisable as described in Section 2, below.

 

2.                                     Dates of Exercise.

 

Unless otherwise provided in this Agreement, this Option will become exercisable
in accordance with the exercisability schedule set forth in the Notice, provided
that you are employed by the Company or a subsidiary of the Company
(collectively, the “Employer”) on the applicable date.

 

3.                                     Term of Option.

 

(a)  This Option will terminate at the close of business on the date specified
in the Notice (“Expiration Date”), unless it is terminated at an earlier date
pursuant to the provisions of the Notice, this Agreement or the Plan.

 

(b)  This Option shall automatically terminate upon the happening of the first
of the following events:

 

(i)                                     Should you terminate employment with the
Employer (other than by reason of retirement (as defined below), death,
permanent disability (as defined below) or termination for cause (as defined
below)), this Option will, solely to the extent that it is exercisable
immediately prior to such termination of employment, remain exercisable during
the three-month period following the date of such termination of employment;
provided, however, that in no event will this Option be exercisable at any time
after the Expiration Date.   Notwithstanding the foregoing, if, at the time of
your termination of employment, you are unable to sell the Shares acquired upon

 

--------------------------------------------------------------------------------


 

exercise of the Option (i) without liability under Section 16(b) of the
Securities Exchange Act of 1934, as amended (or any successor provision)
(“Section 16(b)”) or (ii) because you are in possession of material non-public
information about the Employer (“Non-public Information”), then the three-month
period referred to in the preceding sentence shall not commence until the later
of the first day that you may sell such Shares without liability under
Section 16(b) or the first day that you are not in possession of Non-public
Information; provided, however, that in no event will this Option be exercisable
at any time after the Expiration Date.

 

(ii)                                  Should you terminate employment with the
Employer on account of retirement, this Option will, solely to the extent that
it is exercisable immediately prior to such termination of employment, remain
exercisable until the Expiration Date.  You will be deemed to cease to be an
employee of the Employer on account of retirement if you resign as an employee
of the Employer on or after you have attained age 55 and completed 10 years of
service with the Employer.

 

(iii)                               Should you become permanently disabled and
terminate employment with the Employer, this Option will, solely to the extent
that it is exercisable immediately prior to such termination of employment,
remain exercisable during the one-year period following the date of such
termination of employment; provided, however, in no event will this Option be
exercisable at any time after the Expiration Date.  You will be deemed to be
“permanently disabled” if you are, by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of not less than one year, unable to engage in any substantial gainful
employment.

 

(iv)                              Should you die while employed by the Employer,
this Option, to the extent it is at the time outstanding under this Plan, shall
automatically accelerate and become fully exercisable as to all Shares subject
to the Option and shall remain exercisable until the Expiration Date.  In
addition, if you die during the three-month period referred to in clause (i) or
during the one-year period referred to in clause (iii), this Option shall remain
exercisable until the Expiration Date.  Your executors or administrators of
estate or heirs or legatees (as the case may be) will have the right to exercise
this Option, during the remainder of the term of this Option.

 

(v)                                 Should your employment with the Employer be
terminated for cause (including, but not limited to, any act of dishonesty,
unethical conduct, willful misconduct, fraud or embezzlement, or any
unauthorized disclosure of confidential information or trade secrets), this
Option, whether

 

--------------------------------------------------------------------------------


 

exercisable or not, will immediately terminate and cease to be exercisable when
notice of termination of employment is given.

 

Any portion of this Option that is not exercisable when you terminate employment
with the Employer shall immediately terminate as of such date.

 

4.                                     Privilege of Stock Ownership.

 

The holder of this Option will have none of the rights of a stockholder with
respect to the Shares until such individual has exercised the Option and has
been issued a stock certificate for the Shares.

 

5.                                     Option Nontransferable.

 

This Option is not transferable or assignable by you other than by will or by
the laws of descent and distribution, and during your lifetime, this Option is
exercisable only by you.  Any attempt to transfer or assign this Option by you
will be deemed null, void and without effect.  The rights and protections of the
Company hereunder shall extend to any successor or assigns of the Company and to
the Company’s parents, subsidiaries and affiliates.  This Agreement and the
Notice may be assigned by the Company without your consent.

 

6.                                     Manner of Exercising Option.

 

In order to exercise all or any part of the Shares that are exercisable, you (or
in the case of exercise after your death, the executor, administrator, heir or
legatee, as the case may be) must take the following actions:

 

(a)                                  Provide notice of intent to exercise by
executing those materials issued by the Company and/or its designated
administrator.  The instructions should contain, at a minimum, payment method,
number of Shares subject to this Option to be exercised, Exercise Price per
Share and Date of Grant.

 

(b)                                 Pay the aggregate Exercise Price, plus
applicable withholding taxes, for the Shares to be purchased in accordance with
procedures established by the Committee (as defined in the Plan) from time to
time based on type of payment being made but, in any event, prior to the
issuance of the Shares

 

(c) You may pay the Exercise Price and applicable withholding taxes in one or
more of the following alternative forms:  (i) full payment, in cash or by check
payable as required in the amount of the exercise price for the Shares

 

--------------------------------------------------------------------------------


 

being purchased and applicable withholding taxes; (ii) full payment in Shares
held for at least six months and having an aggregate fair market value on the
day of exercise (as determined under the terms of the Plan) equal to the
exercise price for the Shares being purchased and ; (iii) a combination of
Shares held for at least six months and valued at fair market value on the day
of exercise (as determined under the terms of the Plan) and cash or check
payable as per the Company’s instruction, equal in the aggregate to the Exercise
Price and applicable withholding taxes for the Shares being purchased; or
(iv) to the extent permitted by applicable law, by such other method as the
Committee may approve; and

 

(d)                                 In the event of your death, the person or
persons exercising the Option must furnish the Company with appropriate
documentation that they have the right to exercise this Option.

 

7.                                     Certain Company Transactions.

 

The provisions of the Plan applicable to a Change of Control (as defined in the
Plan) and Corporation Transaction (as defined in the Plan) shall apply to the
Option, and, in the event of a Change of Control and Corporation Transaction,
the Committee may take such actions as it deems appropriate pursuant to the
Plan.

 

8.                                     Compliance with Laws and Regulations.

 

(a)                                  The exercise of this Option and the
issuance of Shares upon such exercise is subject to compliance by the Company
and you with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange on which the Shares may be listed
at the time of such exercise and issuance.

 

(b)                                 In connection with the exercise of this
Option, the Company may require you (or in the case of exercise after your
death, your executor, administrator, heir or legatee, as the case may be) to
execute and deliver to the Company such representations in writing as may be
requested by the Company so that it may comply with the applicable requirements
of federal and state securities laws.

 

(c)                                  All obligations of the Company under this
Agreement and the Notice shall be subject to the rights of the Company as set
forth in the Plan to withhold amounts required to be withheld for any taxes that
result from your (or in the case of exercise after your death, your executor,
administrator, heir or legatee, as the case may be) exercise of the Option.

 

--------------------------------------------------------------------------------


 

9.                                     Liability of Company.

 

The inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of any Shares pursuant to this Option will relieve the Company of any liability
with respect to the non-issuance or sale of the Shares as to which such approval
is not obtained.

 

10.                               No Employment Contract.

 

Nothing in this Agreement, the Notice or in the Plan confers upon you any right
to continue in the employ of the Employer or interferes with or restricts in any
way the rights of the Employer, which are hereby expressly reserved, to
discharge you at any time for any reason or no reason, with or without cause. 
Except to the extent the terms of any employment contract between you and the
Employer expressly provide otherwise, neither the Company nor any of its
subsidiaries is under any obligation to continue your employment for any period
of specified duration.

 

11.                               Notices.

 

Any notice required to be given or delivered to the Company under the terms of
this Agreement will be in writing and addressed to the Company in care of its
Executive Vice President & Chief Administrative Officer at its corporate office
at 41 Moores Road, Frazer, Pennsylvania, 19355.  Any notice required to be given
or delivered to you will be in writing and addressed to you at the address
provided on the notice of grant or such other address provided in writing by you
to the Employer.  All notices will be deemed to have been given or delivered
upon personal delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

12.                               Grant Subject to Plan Provisions

 

The grant of this Option is made pursuant to the Plan, the terms of which are
incorporated herein by reference, and in all respects shall be interpreted in
accordance with the Plan.  The grant and exercise of this Option are subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the Shares, (ii) changes in
capitalization of the Company, and (iii) other requirements of applicable law. 
The Committee shall have the authority to interpret and construe this

 

--------------------------------------------------------------------------------


 

Option pursuant to the terms of the Plan, and its decisions shall be conclusive
and binding on all persons having an interest in this Option.

 

13.                               Governing Law.

 

The interpretation, performance and enforcement of this Agreement, the Notice
and the Plan will be governed by the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflicts of laws provisions thereof.

 

“Accept”

 

--------------------------------------------------------------------------------